435 F.3d 1053
BRAND X INTERNET SERVICES, Petitioner,v.FEDERAL COMMUNICATIONS COMMISSION, Respondent.Earthlink, Inc., Petitioner,SBC Communications, Inc., Intervenor,v.Federal Communications Commission, Respondent.Verizon Telephone Companies, Verizon Internet Solutions d/b/a Verizon.Net, Petitioners,SBC Communications, Inc., Intervenor,v.Federal Communications Commission, Respondent.Consumer Federation of America; Consumers Union; Center for Digital Democracy, Petitioners,v.Federal Communications Commission, Respondent.People of the State of California ex rel. Bill Lockyer; Public Utilities Commission of the State of California, Petitioners,v.Federal Communications Commission; United States of America, Respondents.National League of Cities; National Association of Telecommunications Officers and Advisors; United States Conference of Mayors; National Association of Counties; Texas Coalition of Cities for Utility Issues, Petitioners,v.Federal Communications Commission, Respondent.Conestoga Township; Providence Township; Martic Township; Buckingham Township; East Hempfield Township, Petitioners,v.Federal Communications Commission, and United States of America, Respondents.
No. 02-70518.
No. 02-70684.
No. 02-70685.
No. 02-70686.
No. 02-70879.
No. 02-71425.
No. 02-72251.
United States Court of Appeals, Ninth Circuit.
January 23, 2006.

Harvey L. Reiter, Esq., Morrison & Hecker L.L.P., Andrew Jay Schwartzman, Esq., John W. Butler, Esq., Sher & Blackwell, Washington, DC, Frederick A. Polner, Esq., Rothman Gordon, P.C., Pittsburgh, PA, William P. Barr, Esq., Arlington, VA, Tillman L. Lay, Esq., Miller Canfield Paddock & Stone, P.L.C., Washington, DC, for Petitioners.
Ellen Levine, Esq., California Public Utilities Commission, San Francisco, CA, for Petitioners/Intervenor.
Michael S. Schooler, Esq., Nat'l. Cable Television Assn., Inc., Sean A. Lev, Attorney, Robert J. Aamoth, Esq., Kelley Drye & Warren LLP, Jodie L. Kelley, Esq., Jenner & Block LLP, David E. Mills, Esq., Dow, Lohnes & Albertson, David L. Lawson, Esq., Sidley Austin, LLP, Jonathan Jacob Nadler, Squire Sanders & Dempsey, LLP, Michael W. Fleming, Swidler Berlin Shereff Friedman, LLP, Andrew G. McBride, Esq., Eve J. Klindera, Esq., Wiley Rein & Fielding LLP, Washington, DC, for Intervenors.
Chief, Appellate Section, U.S. Department of Justice, James M. Carr, Esq., General Counsel, Federal Communications Commission, Litigation Division, Washington, DC, for Respondent.
On Remand from the Supreme Court of the United States.
Before CUDAHY,* 'SCANNLAIN, and THOMAS, Circuit Judges.

ORDER

1
In accordance with the Supreme Court's decision in National Cable & Telecomms. Ass'n v. Brand X Internet Servs., ___ U.S. ___, 125 S. Ct. 2688, 162 L. Ed. 2d 820 (2005), the Federal Communications Commission's declaratory ruling is AFFIRMED.



Notes:


*
 The Honorable Richard D. Cudahy, Senior United States Circuit Judge for the Seventh Circuit, sitting by designation